 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9   L.M. by and through her Guardian Ad Lead Case No.: 2:14 cv-00767 MCE-AC
10   Litem ASHELY MCCAIN, individually
     and as successor in interest to the Estate
     of STEVEN MOTLEY; CAROL                    (Consolidated Case No.: 2:14 CV-01736-
11   ADAMS, individually,                       TLN-CMK)
12                 Plaintiffs,
                                                 ORDER REGARDING
13         vs.                                   SETTLEMENT CONFERENCE
14   CITY OF REDDING, CHIEF ROBERT
15   F. PAOLETTI, OFFICER JARED
     HEBERT, OFFICER WES
16   TOWNSLEY, OFFICER BRANDON
     LARGENT, OFFICER BECKY
17   ZUFALL, CORPORAL CHRIS
     JACOBY; and DOES 1-10, inclusive ,
18                Defendants.
19   ________________________________
20   S.M-B, a minow, by and through his
     Guardian Ad Litem DAWN BIANCO,
21   individually and as successor in interest
     to the estate of STEVEN MOTLEY,
22   Plaintiff,
23   vs.
24   CITY OF REDDING, a municipal
25   corporation; ROBERT F. PAOLETTI,
     JARED HEBERT, WES TOWNSLEY,
26   BRANDON LARGENT, BECKY
     ZUFALL, CHRIS JACOBY; and
27   DOES 1 to25, inclusive,

28                Defendants.
                                             -1-
                           ORDER REGARDINT SETTLEMENT CONFERENCE
 1         After consideration of the written Stipulation of counsel for the Plaintiffs and

 2   counsel for the Defendants, and good cause appearing, the relevant parties and
 3   persons with settlement authority are ordered to attend a Settlement Conference
 4   with Magistrate Judge Kendall J. Newman on April 29, 2019 at 9:00 am.
 5         IT IS SO ORDERED.
 6   Dated: April 11, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
                          ORDER REGARDINT SETTLEMENT CONFERENCE
